Title: To Thomas Jefferson from Albert Gallatin, 27 December 1801
From: Gallatin, Albert
To: Jefferson, Thomas


            
              Dear Sir
              27th Decer. 1801
            
            I enclose the general outlines of the list of public officers. The paper which wraps up the others is the general sketch of the whole under its proper heads.
            The three Schedules B. C. D are the sketches of the returns which should be filled by the three departments of State, War & Navy—The Schedule A. which relates to the civil department, being very long to transcribe & to be filled by myself, is not enclosed—The deputy post masters must be returned with their emoluments for the last year which can be ascertained—say 1800, by the Postmaster general—The revenue officers with all their details will be furnished by the Treasury Department. As almost all the officers under the heads of Military & Naval Establishments are salary officers, those two departments can furnish the lists within half the time which will be necessary to complete the general return of the officers of the external revenues. These & the clerks are the most difficult or at least lengthy to ascertain—The last, (the clerks) for all the departments will be furnished by the Treasury department more correctly than by the respective Departments to which they belong.
            The classification is made in relation to the manner in which they are paid, &, with a few irregularities arising from that manner of classing the officers, will make on the whole as methodical arrangement as we can form for this year
            I have not the returns of the State department nor that of the War do. That of the Navy I also enclose in order that by comparing it with Schedule D you may see in what it is deficient vizt.
            1st. It includes the salaries of Secretary, Accountant & Clerks which the Treasury will return under the head of civil department
            2d. it does not include the officers of the navy
            3d. it does not include those of the marines
            4th. it does not designate the names of the navy agents, superintendents & store keepers
            5th. it does not state the rate of commission of the navy agents, but only, on estimate, the supposed gross amount of the same for one year
            6th. it does not, I believe, include the names & offices of all the agents yet employed. In this, however, I may be mistaken—
            Perhaps, it would be well, in relation to every class of officers to include the officers abolished by you (inspectors of int. revenues—superintendents for building vessels &a) written in red ink & to be printed in italics, so as to show at one glance what has already been done. Please to let me know your opinion, as, in transcribing the returns to be furnished by the T.D. I would direct the clerks accordingly.
            If you approve of the general distribution, I think it will be best to give the outlines of it to each department. they are taken, with a few alterations in the arrangement, principally from the annual estimates. It is probable that Captain Lewis might improve that of the War department from his knowledge of the agents, unknown to law, employed in various capacities & many of whom I am confident I have omitted.
            The whole may certainly be prepared this week, & the revenue officers will not be completed before the middle of the ensuing one—The whole when done will form a formidable list; but I had no idea that it would be so complex & difficult completely to obtain—
            I will try to day to complete the three column list of expenses & proposed savings.
            The business of Doct. Barraud will come of course in the report on the hospitals which will be prepared in the course of about ten days. It cannot be done sooner, as the whole of it with all the details can only be prepared by myself, & of course must be done only at leisure hours.
            This will complete every official document from the Treasury Dept. intended for Congress; but I am afraid the investigation in the public expenditure will give the four departments more work than the whole of their current business put together.
            With perfect respect & sincere affection Your obedt. Servt.
            
              Albert Gallatin
            
          